Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PATRICIA BINGHAM,

                            Appellant,

v.

HOUSTON SOCIETY FOR
PREVENTION OF CRUELTY TO
ANIMALS,

                            Appellee.

§

§

§

§

§

No. 08-04-00195-CV

Appeal from the

234th District Court

of Harris County, Texas

(TC#0405882)




MEMORANDUM OPINION
           Appellant has filed a “Motion to Nonsuit,” stating that she no longer desires to
prosecute this appeal.  The motion is granted, and the appeal is dismissed.  See Tex. R.
App. P. 42.1(a)(1).
 
                                                                  SUSAN LARSEN, Justice
November 10, 2004

Before Panel No. 1
Larsen, McClure, and Chew, JJ.